In a proceeding, inter alia, pursuant to Election Law § 16-102, in effect, to validate a petition nominating Kimberly M. Wilder as the candidate of the Green Party for the public office of New York State Senator for the 4th Senatorial District, Suffolk County, in a general election to be held on November 2, 2004, the petitioner Kimberly M. Wilder appeals from a final order of the Supreme Court, Suffolk County (Burke, J.), dated September 28, 2004, which denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
The appellant’s nominating petition did not contain the necessary number of signatures (see Election Law § 6-142 [2] [f]). Therefore, her nominating petition was properly invalidated by the Suffolk County Board of Elections.
*571The appellant’s remaining contentions are academic in light of our determination. Ritter, J.P., Goldstein, Adams and Crane, JJ., concur.